MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                May 30 2017, 9:38 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Christina Lyons                                          Darla S. Brown
Bloomington, Indiana                                     Sturgeon & Brown, P.C.
                                                         Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christina Lyons,                                         May 30, 2017
Appellant,                                               Court of Appeals Case No.
                                                         53A04-1603-MI-611
        v.                                               Appeal from the Monroe Circuit
                                                         Court
Lillian Henegar, Trustee of                              The Honorable Frances G. Hill,
Bloomington Township,                                    Judge
Appellee.                                                Trial Court Cause No.
                                                         53C06-1506-MI-1114



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017                Page 1 of 13
                                             Case Summary
[1]   Christina Lyons appeals the trial court’s order regarding the denial of her

      application for township assistance by Lillian Henegar, Trustee of Bloomington

      Township (“Trustee”). We affirm.


                                                     Issue
[2]   Lyons raises numerous issues, which we consolidate and restate as whether the

      trial court properly denied Lyons’s request for township assistance.


                                                     Facts
[3]   On March 9, 2015, Lyons signed a four-month lease with Woodbridge of

      Bloomington apartment complex. Lyons was obligated to pay $683.00 per

      month in rent. The rent did not include gas, electric, cable, or internet. Lyons’s

      Social Security income less her Medicare premium and student loan payment

      resulted in her having approximately $750.00 per month in available income.

      On March 23, 2015, Lyons applied for food stamps and Medicaid. On March

      25, 2015, Lyons applied for Section 8 housing at Woodbridge, and she was

      placed on a waiting list. Lyons hoped that Section 8 housing would be

      available at Woodbridge by the time her four-month lease expired. However,

      she was told that the waiting time could be six months to a year.


[4]   Lyons was only able to pay $183 of the April rent payment. Lyons completed

      the application and interview for township assistance on April 17, 2015. She

      requested $500 to pay the remainder of her April rent payment. At that time,

      Lyons had $58.62 in the bank and $5 in cash. Lyons also had monthly
      Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 2 of 13
      expenses for food, a credit card bill, phone bills, utilities, and other

      miscellaneous expenses.


[5]   On April 22, 2015, the Trustee denied Lyons’s request for rent assistance for

      April as follows:


              Your request for township assistance has been denied since you
              do not have the means to maintain a monthly rent and electric
              with your income. The Trustee may not provide rent or utility
              assistance without proof applicant will be able to continue to pay
              the monthly rent or utility. This is a reason for township denial.
              May rent will be due in eight days. According to Woodbridge
              the wait list for Section 8 is six to twelve months. At this time,
              you do not have sufficient income to pay a monthly rent of $683
              until you are approved for Section 8. If you need emergency
              shelter, you may contact Martha’s House . . . or Agape House . .
              ..


      Appellant’s App. Vol. II p. 24. Lyons appealed the denial of township

      assistance to the Board of County Commissioners (“Commissioners”), which

      affirmed the denial. Lyons then appealed to the trial court.


[6]   Lyons named the Trustee and the Commissioners in her complaint, and the

      trial court later dismissed the Commissioners from the action. After a hearing,

      the trial court denied Lyons’s request for township assistance and issued the

      following findings of fact and conclusions thereon:


              15.     Before this court, the Plaintiff contends that denial of
                      township assistance is in error because Plaintiff is not
                      seeking ongoing shelter assistance but emergency relief
                      that she qualifies for emergency relief, that the case

      Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 3 of 13
                manager misstated her expenses, and that the forms are
                problematic because a budget is not the same as a
                statement of expenses. Plaintiff also argues that her rental
                arrangement was sustainable because her expenses are not
                as great as stated because of the verbal verification that she
                received and shared with the Trustee that she is eligible for
                food stamps and Medicaid, that she could afford her future
                rental payments until section 8 became available by not
                paying (or delaying) some of her fixed expenses as needed,
                and that she was not seeking ongoing monthly assistance
                but only one payment toward her April rent. Plaintiff may
                also argue that the Bloomington Township Trustee
                Guidelines are inconsistent with Indiana law.


        16.     Defendant Trustee defends the denial of township
                assistance, on her argument that Plaintiff’s request for
                $500 was not related to an emergency, but was Plaintiff’s
                purposeful calculation that she could use township
                assistance to fulfill a rental obligation while Plaintiff
                juggled other expenses until Section 8 housing was
                available to her, with no guarantees as to when that would
                be. Defendant Trustee also argues that the Trustee is
                prohibited by the Township Trustee Guidelines from
                giving assistance toward rent if the rent amount is not
                sustainable, contending that Plaintiff’s monthly rent of
                $683 is not sustainable on Plaintiff’s income of Social
                Security Disability less her expenses, and that this is
                confirmed by the fact that Plaintiff could not make her first
                rent payment in full in April. Trustee argues that it
                followed its application process and could not consider
                that Plaintiff’s expenses would be reduced by her Medicaid
                eligibility because it did not have the necessary written
                verification for same within the application deadline.




Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 4 of 13
        17.     The Bloomington Township Assistance Guidelines in
                effect at the time of Plaintiff’s application for assistance
                state on the topic of shelter, in pertinent part, as follows:


                         The Trustee may help provide shelter as needed on
                         a month-by-month basis. Assistance will be
                         provided in whatever form necessary to provide or
                         prevent the loss of shelter so long as such aid constitutes
                         the most economical and practical means of providing
                         shelter . . . .


                         The Trustee will not issue a rent purchase order to
                         supplement any rent subsidy, supplement or other
                         government rent assistance unless a special emergency
                         need exists. The Trustee will not pay rent deposits or
                         late fees or damage or maintenance costs. The
                         Trustee may not provide rent or mortgage payment
                         without proof the applicant will be able to continue to pay
                         that monthly rent or mortgage. [italics added]


        18.     The court concludes that the Plaintiff was not seeking
                relief for an unexpected event - an emergency. Plaintiff
                carefully calculated her expenses and potential available
                benefits and then entered into a rental arrangement
                knowing that she had a shortfall, with the hope that she
                could obtain Trustee assistance or other benefits would
                become available before her full rent was due. Plaintiff was
                not seeking relief based upon an unexpected emergency.


        19.     The court concludes that the Plaintiff’s monthly rental
                expense of $683 was not sustainable, and denies the relief
                because the evidence does not show that the applicant
                [Plaintiff] will be able to continue to pay that monthly rent or
                mortgage.


Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 5 of 13
        20.     The court bases this conclusion upon the following. The
                evidence shows that the Plaintiff’s monthly Social Security
                Disability income of $954 is reduced by monthly expenses
                of at least $204 (Sallie Mae Loan and Medicare premium),
                which does not include the Plaintiff’s other likely or owing
                expenses for phone, food, $25 credit card payment, or
                utility expenses. The Plaintiff did not adequately verify
                that she was approved for Medicaid such that her monthly
                Medicare premium would not be charged. The evidence
                does not show that the Section 8 housing benefit will be
                available before the Plaintiff’s next rent payment is due.
                The evidence showed the Plaintiff was on a waiting list
                with no date certain when the Section 8 benefit would be
                available.


        21.     Subtracting Plaintiff’s Social Security Disability of $954
                from the minimum $204 in expenses, the Plaintiff had
                available income of $750. A monthly rental expense of
                $683 is 91% of the monthly income of $750. After
                payment of that rental expense Plaintiff would have only
                $67 for the remainder of her monthly living expense. This
                is not sustainable. The evidence does not show that the
                Plaintiff could continue to pay the monthly rent as is
                required by the Bloomington Township Trustee
                Guidelines. The application for assistance should be
                denied.


        22.     The court does not discount the efforts of the Plaintiff to
                carefully marshal all available resources to obtain housing,
                nor the pain and trauma of homelessness. However, the
                court does not find the Bloomington Township Trustee
                Guidelines inconsistent with Indiana law or justice. The
                Trustee is limited to a budget. Guidelines that promote
                economical and practical means of providing shelter and
                require sustainability in non-emergency situations, are not
                unreasonable or unjust.

Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 6 of 13
      Appellant’s App. Vol. II pp. 13-15. Lyons now appeals.


                                                  Analysis
[7]   Lyons appeals the trial court’s denial of her request for township assistance.

      The trial court here issued sua sponte findings and conclusions. Sua sponte

      findings control only as to the issues they cover, and a general judgment will

      control as to the issues upon which there are no findings. Yanoff v. Muncy, 688

      N.E.2d 1259, 1262 (Ind. 1997). We will affirm a general judgment entered with

      findings if it can be sustained on any legal theory supported by the evidence. Id.

      When a court has made special findings of fact, we review sufficiency of the

      evidence using a two-step process. Id. First, we must determine whether the

      evidence supports the trial court’s findings of fact. Id. Second, we must

      determine whether those findings of fact support the trial court’s conclusions of

      law. Id.


[8]   Findings will only be set aside if they are clearly erroneous. Id. “Findings are

      clearly erroneous only when the record contains no facts to support them either

      directly or by inference.” Id. A judgment is clearly erroneous if it applies the

      wrong legal standard to properly-found facts. Id. In order to determine that a

      finding or conclusion is clearly erroneous, an appellate court’s review of the

      evidence must leave it with the firm conviction that a mistake has been made.

      Id. We neither reweigh the evidence nor assess the credibility of witnesses, but

      consider only the evidence most favorable to the judgment. Fowler v. Perry, 830

      N.E.2d 97, 102 (Ind. Ct. App. 2005).


      Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 7 of 13
[9]    The procedure for awarding township assistance, formerly known as “poor

       relief,” is regulated by Indiana Code Article 12-20. The purpose of Article 12-

       20 “is to provide necessary and prompt relief to the citizens and residents of

       Indiana.” Ind. Code § 12-20-1-1. “A township trustee, as administrator of

       township assistance, may provide and shall extend township assistance only

       when the personal effort of the township assistance applicant fails to provide

       one (1) or more basic necessities.” I.C. § 12-20-16-1.


               If a township trustee determines by investigation that a township
               assistance applicant or a township assistance applicant’s
               household requires assistance, the township trustee shall, after
               determining that an emergency exists, furnish to the applicant or
               household the temporary aid necessary for the relief of
               immediate suffering. However, before any further final or
               permanent relief is given, the township trustee shall consider
               whether the applicant’s or household’s need can be relieved by
               means other than an expenditure of township money.


       I.C. § 12-20-17-1. An emergency means “an unpredictable circumstance or a

       series of unpredictable circumstances that: (1) place the health or safety of a

       household or a member of a household in jeopardy; and (2) cannot be remedied

       in a timely manner by means other than township assistance.” I.C. § 12-7-2-

       76.5.


[10]   The township must develop uniform written standards for the issuance of

       township assistance and the processing of applications in compliance with

       Article 12-20. See Ind. Code Chapter 12-20-5.5. Article 12-20 “shall be liberally

       construed so that the article’s purposes and policies may be accomplished as

       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 8 of 13
       equitably and expeditiously as possible.” I.C. § 12-20-1-2. If the applicant for

       township assistance is not satisfied with the decision of the trustee, the applicant

       may appeal to the board of commissioners. I.C. § 12-20-15-1. The board of

       commissioners must hold a hearing and issue a written decision on the appeal.

       I.C. § 12-20-15-6. “The township trustee or an applicant may appeal a decision

       of the board of commissioners to a circuit or superior court with jurisdiction in

       the county.” I.C. § 12-20-15-8(a). In the appeal, the trial court “shall be

       governed by the township’s township assistance standards for determining

       eligibility for granting township assistance in the township. If legally sufficient

       standards have not been established, the court shall be guided by the

       circumstances of the case.” I.C. § 12-20-15-8(b). The trial court applies a de

       novo standard of review and tries the case as an “original cause.” Office of

       Trustee of Wayne Tp. v. Brooks, 940 N.E.2d 334, 337 (Ind. Ct. App. 2010), trans.

       denied.


[11]   Lyons argues that she qualified for emergency relief.1 The Trustee’s basis for

       denying Lyons’s application was that she did “not have the means to maintain

       a monthly rent and electric with [her] income.” The Trustee’s Guidelines




       1
         Lyons also argues that the Trustee failed to follow various procedural requirements in processing the
       application, that the Trustee failed to properly investigate, and that the Trustee discriminated against her
       based upon her gender and marital status. Indiana Code Section 12-20-5.5-1(a) provides: “The township
       trustee shall process all applications for township assistance according to uniform written standards and
       without consideration of the race, creed, nationality, or gender of the applicant or any member of the
       applicant’s household.” Lyons has failed to demonstrate that the Trustee’s decision or the trial court’s
       decision were affected by the alleged procedural irregularities, investigation, or her gender or marital status.
       Rather, the decision appears to have been based solely on the non-emergency circumstances of her claim and
       her inability to sustain payment of her rent.

       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017                  Page 9 of 13
       provide: “The office of the Trustee is designed to provide temporary relief in

       emergency situations when a township resident has exhausted other means of

       relief.” Ex. J p. 3. The Guidelines further provide that the Trustee “may help

       provide shelter as needed on a month-by-month basis. Assistance will be

       provided in whatever form necessary to provide or prevent the loss of shelter so

       long as such aid constitutes the most economical and practical means of

       providing shelter.” Id. at 8. However, the Trustee “may not provide rent or

       mortgage payment without proof applicant will be able to continue to pay the

       monthly rent or mortgage.” Id.


[12]   Lyons argues that the Guidelines conflict with Indiana Code Article 12-20, but

       we do not find her argument persuasive. We have held “it is clear that the

       legislature extended to the Trustee discretion in the administration of

       [township] assistance as regards the nature and extent of the relief to be

       afforded given the particular circumstances of the individual applicant.” State

       ex rel. Van Buskirk v. Wayne Twp., Marion Cty., 418 N.E.2d 234, 241 (Ind. Ct.

       App. 1981). “Clearly, the legislature intended that the poor should receive

       necessary relief. The nature and extent of such relief are necessarily left in large

       part within the sound discretion of the Trustee.” Id. at 244. Although the

       legislature set general guidance for the township’s administration of such funds,

       the exact methods used to distribute the funds is left to the township, subject to

       the limitations established by the legislature.


[13]   The Trustee’s Guidelines state that the Trustee “may not provide rent or

       mortgage payment without proof applicant will be able to continue to pay the

       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 10 of 13
       monthly rent or mortgage.” Ex. J p. 8. The Trustee explained during her

       testimony that the purpose of this provision is to assist residents with shelter in

       the “most practical economical manner.” Tr. p. 136. She explained that

       township assistance is “meant to be a one-time assistance to help someone

       who’s had an unforeseen expense that threw them totally off, and it jeopardizes

       their ability to stay sheltered.” Id. at 137. The Trustee determines whether the

       resident will be able to pay the following month’s rent and “get back on track

       very quickly.” Id. at 136. The trial court found that the Guideline was not

       “inconsistent with Indiana law or justice.” The trial court noted: “The Trustee

       is limited to a budget. Guidelines that promote economical and practical means

       of providing shelter and require sustainability in non-emergency situations, are

       not unreasonable or unjust.” Id. We agree. We find nothing in the Guideline

       that is inconsistent with Indiana Code Article 12-20.


[14]   Lyons also argues that, even if the Guideline is appropriate, it should not have

       prevented her from receiving township assistance. The trial court rejected

       Lyons’s arguments, concluding that Lyons’s situation was not an emergency

       and that her rental situation was not sustainable. The trial court found:


               [T]he Plaintiff was not seeking relief for an unexpected event - an
               emergency. Plaintiff carefully calculated her expenses and
               potential available benefits and then entered into a rental
               arrangement knowing that she had a shortfall, with the hope that
               she could obtain Trustee assistance or other benefits would
               become available before her full rent was due. Plaintiff was not
               seeking relief based upon an unexpected emergency.



       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 11 of 13
       Appellant’s App. Vol. II p. 14. Further, the trial court found that payment of

       the rent was not sustainable given Lyons’s income and other expenses. Again,

       we agree. The evidence presented at the hearing demonstrated that Lyons

       entered into the four-month lease without the income to sustain paying the rent.

       Although she attempted to obtain government assistance to help meet her

       obligations, she did not receive the assistance in time to pay her entire April

       rent, and her May rent was due soon. This was not an unforeseen circumstance

       that would qualify as an emergency. Further, at the time of her application,

       Lyons was on a waiting list for Section 8 housing that could have been six

       months to a year and her application for food stamps and Medicaid had not yet

       been approved. There was no indication that Lyons would be able to pay the

       monthly rent in the near future. We conclude that the trial court’s findings and

       conclusions thereon are not clearly erroneous.


[15]   Lyons also contends that she is entitled to damages for the Trustee’s wrongful

       denial of her request for township assistance. Because we conclude that the

       Trustee’s denial of her request was not clearly erroneous, we will not address

       her claim for damages.2




       2
         Lyons has not identified the statutory basis for her damages claim. The State argues that Indiana Code
       Article 12-20 does not provide for damages to an applicant whose claims for township assistance have been
       wrongfully denied. The State further notes that Lyons’s failure to file a tort claims notice would bar any tort
       claim.

       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017                Page 12 of 13
                                                 Conclusion
[16]   The trial court’s denial of Lyons’s application for township assistance is not

       clearly erroneous. We affirm.


[17]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A04-1603-MI-611 | May 30, 2017   Page 13 of 13